                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                     Court Minutes and Order
HEARING DATE: October 8, 2020
JUDGE:        Brett H. Ludwig
CASE NO.:     15-cv-00211
CASE NAME:    Witzlib v. Santelle
MATTER:       Status Conference
APPEARANCES:  Bodie B. Witzlib, Pro Se Plaintiff
              Christian R. Larsen, Attorney for all Defendants except Judge J.P.
              Stadtmueller
TIME:         10:02 a.m. – 10:27 a.m.
COURTROOM DEPUTY: Melissa P.


                       AUDIO OF THIS HEARING AT DKT. NO. 126
        The Court explained that, because the defendants have filed a motion for summary
judgment, the pro se plaintiff cannot voluntarily dismiss the case under Fed. Civ. R. P. 41(a)(1)
unless the defendants consent. The Court offered to treat the motion as a request for dismissal
under Fed. Civ. R. P. 41(a)(2), which allows for dismissal by court order “on terms the court
considers proper.”

        After discussing the parties’ positions on the terms for dismissal, the Court ruled, with the
parties’ agreement, that plaintiff’s motion to dismiss would be granted and the case dismissed
with prejudice, subject to the Court making clear it is not ruling on the merits of any of the
plaintiff’s allegations. Under the terms of the dismissal, the plaintiff may not file any further
civil actions against the ‘federal defendants’ arising from any causes of action found in this case
and may not re-file this lawsuit at any time or in any jurisdiction, forever. Therefore, the
plaintiff’s motion is GRANTED.

       IT IS HEREBY ORDERED that the plaintiff’s case is dismissed with prejudice.

       Dated this 8th Day of October, 2020.


                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:15-cv-00211-BHL Filed 10/08/20 Page 1 of 1 Document 127
